Citation Nr: 0116609	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  00-15 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for a heart murmur.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for hepatitis C.

4. Entitlement to service connection for a pinched nerve of 
the left elbow.

5. Entitlement to a compensable disability evaluation for 
tinea versicolor.

6. Whether new and material evidence has been submitted to 
reopen the claim for service connection for post-traumatic 
stress disorder (PTSD).

7. Whether new and material evidence sufficient to reopen the 
claim for service connection for seizures and blackouts 
has been submitted.

8. Whether new and material evidence sufficient to reopen the 
claim for service connection for a back disorder has been 
submitted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from April 1967 to April 
1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in March 2000, by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, in which the RO denied the claims 
on appeal.  In May 2000, the appellant submitted a notice of 
disagreement.  A statement of the case was issued later in 
May 2000 and the appellant perfected his appeal to the Board 
in July 2000. 

The Board's decision on the issues of whether new and 
material evidence has been presented to reopen claims for a 
seizure disorder and for a low back disorder is set forth 
below.  However, the issues of whether new and material 
evidence has been presented to reopen issues of entitlement 
to service connection for a heart murmur, hypertension, 
hepatitis C, a pinched nerve in the left elbow and PTSD as 
well as entitlement to a compensable evaluation for tinea 
versicolor are the subject of the remand immediately 
following this decision.



FINDINGS OF FACT

1. The RO denied service connection for a seizure disorder 
(claimed as blackouts) and a back disability in March 
1994.  Although the appellant submitted a notice of 
disagreement in March 1994 and a statement of the case was 
issued in September 1994, the appellant did not perfect 
his appeal with respect to these issues.

2. Evidence received in support of the current petition to 
reopen the claims of service connection for a seizure 
disorder and a back disability is not so significant that 
it must be considered in order to fairly decide the merits 
of the underlying claims.


CONCLUSIONS OF LAW

1. The March 1994 denial of service connection for a seizure 
disorder and a back disability is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302. 20.1103 
(2000).

2. New and material evidence has not been submitted to reopen 
the claims for service connection for a seizure disorder 
and a back disability.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The questions of the veteran's entitlement to service 
connection for a seizure disorder (then claimed as blackouts) 
and for a back disorder previously were considered and 
denied.  In March 1994, the RO determined, in pertinent part, 
that the evidence did not reflect the presence of a seizure 
disorder or a chronic back disability during service.  The 
evidence then of record consisted of the veteran's service 
medical records; the report of a February 1994 VA examination 
for post-traumatic stress disorder (which is not relevant to 
either issue); and the veteran's own statements. 

Significantly, the appellant's service medical records are 
silent with respect to either seizures/blackouts or a back 
disability.   The separation examination report noted no 
pertinent complaints and notations that spine and 
neurological systems were normal.  Moreover, records from the 
Air Force Reserves reflects that the appellant's occupational 
specialty as late as 1987 was "heavy equipment operator," 
with no indication of special accommodations based upon a 
back disability or a seizure disorder. These records indicate 
that the appellant apparently remained a member of the Air 
Force Reserves until at least 1993, approximately 22 years 
after discharge from active duty..  

The veteran was notified of the RO's denial later in May 
1994.  Although the appellant submitted a notice of 
disagreement in March 1994 and a statement of the case was 
issued in September 1994, the appellant did not perfect his 
appeal with respect to these issues.  Hence, the March 1994 
denial became final.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 20.302. 20.1103 (2000).  The appeal as 
to the claims for service connection for a seizure disorder 
and for a low back disorder arose following the denial of the 
appellant's attempts to reopen those claims in March 2000.

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims (Court), 
the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  
If the evidence is determined to be both new and material, VA 
reopens the claim and evaluates the merits after ensuring 
that the duty to assist has been fulfilled.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Since the final 1994 denial, evidence associated with the 
claims file consists of duplicate copies of service medical 
records; the report of a VA examination of the skin conducted 
in January 1999 (misidentified by the RO as a "January 
2000" examination report); hospital and outpatient treatment 
records from the VA Medical Center (VAMC) in Dublin, Georgia 
(which were apparently submitted by the veteran) and from the 
VAMC in Columbia, South Carolina, dated from August 1994 to 
December 1999; various statements submitted by the veteran in 
support of his claims; and statements dated in September 1995 
from the veteran's mother and brother. 

The duplicate service medical records submitted by the 
veteran are, by definition, not "new."  Moreover, as the 
January 1999 examination was conducted for evaluation of the 
veteran's tinea versicolor, and include nor clinical findings 
or medical conclusions pertinent to either a seizure disorder 
or a low back disability, they are not relevant, and, hence, 
not "material" to either of the issues currently under 
consideration.

While the newly received treatment reports document various 
diagnoses, these reports include no significant findings 
regarding the presence of a back disability or a seizure 
disorder which is, in any way related to the appellant's 
period of service.  In fact, while VA outpatient treatment 
reports dated in 1994 reflect the presence of an annular 
bulge and a probable small herniated disc lesion at L4-L5, 
with degenerative arthritic changes of the articular facet 
joints at L5-S1 on computerized tomography (CT) scan, as well 
as a history of a seizure disorder, no medical evidence has 
been presented to relate any of these diagnoses to the 
appellant's period of service or any incident therein, such 
as an in-service injury.  Accordingly, these reports are not 
material to the question of whether any current seizure 
disorder or low back disability is related to military 
service.  

As regards the veteran's own statements, the Board notes that 
he is certainly competent to report continuity of seizure and 
back symptoms from his period of service to the present time.  
However, his assertions linking the claimed disabilities to 
service are merely reiterations of assertions previously 
advanced by the veteran and rejected by the RO at the time of 
the prior final denial; and hence, by definition, not 
"new."  See VA Form 21-4138, Statement in Support of Claim 
received in February 1994.  In any event, the Board 
emphasizes that as layperson not shown to possess appropriate 
medical training and expertise, he is not competent to offer 
a medical opinion regarding any relationship between current 
seizure and back pathology, his reported symptoms, and his 
military service or any incident therein.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  

Likewise, the Board has considered the statement from the 
appellant's mother dated in September 1995, in which she 
indicated that she had witnessed the appellant experiencing a 
"seizure" in May 1971, one month after service discharge; 
and the September 1995 statement from the veterans brother, 
in which he asserted that the veteran should never have been 
accepted into the military, referring to his "mental 
problems," and heart condition, and attesting the change in 
the veteran's condition after returning home from service.  
These statements are "new" in the sense that they were not 
previously before agency decision makers, and the mother's 
statement, at least,  appears to be relevant to the veteran's 
they appear to support the veteran's assertions, at least 
with respect to his claimed seizure disorder.  However, like 
the veteran, neither the veteran's mother nor his brother is 
shown to possess appropriate medical training and expertise 
are not competent to render an opinion on a medical matter, 
such as the diagnosis and/or etiology of a disability.  Id.  
A claim must be supported by evidence and sound medical 
principles, not just assertions.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  Accordingly, where, as here, 
resolution of these issues turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board determines that new and 
material evidence since the RO's March 1994 denial has not 
been added to the record; hence, the criteria for reopening 
the claim for service connection for a seizure disorder and a 
back disability have not been met, and the March 1994 
decision remains final.

As a final point, the Board acknowledges that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000).  Initially, the Board notes that 
there has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), which contains 
revised notice provisions, and additional requirements 
pertaining to VA's duty to assist.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The new law applies 
to all claims filed on or after the date of the law's 
enactment, as well as to claims filed before the date of the 
law's enactment, and not yet finally adjudicated as of that 
date.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); VAOPGCPREC 11-2000 (2000).  



However, the new law expressly provides that nothing in the 
act "shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in section 
5108 of this title." Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 State. 2096 (to be codified 
at 38 U.S.C. § 5103A(f)).  Because the appellant has not 
presented new and material evidence to reopen his claims, it 
does not appear that the duty to assist and notification 
provisions of the Act are applicable to these issues.  

In any event, however, the Board would emphasize that it is 
aware of no circumstances in this matter that would put the 
VA on notice of the existence of any additional relevant 
evidence that, if obtained, would provide a basis to reopen 
these claims.  See McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1996).  Furthermore, the Board finds that appellant has been 
informed of the evidence necessary to complete his petition 
to reopen his claim.  See Graves v. Brown, 8 Vet. App. 522, 
524 (1996).  To this extent, then, any duties owed the 
veteran that do not specifically emanate from the Act have 
been met. 


ORDER

As new and material evidence has not been submitted to reopen 
the claims for service connection for a seizure disorder or 
for a back disability, the appeal as to those issues is 
denied.

REMAND

Initially, the Board notes that review of the record reveals 
that the appellant's claim for service connection for PTSD 
was originally denied by the RO in March 1994.  The appellant 
submitted a notice of disagreement and a statement of the 
case was issued in March 1995; however, he did not perfect 
his appeal and the March 1994 decision became final.  See 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2000).  Hence, as 
indicated above, the claim may be reopened only upon the 
presentation of new and material evidence.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2000).  Unfortunately, 
in its March 2000 decision, the RO did not explicitly 
consider these laws and regulations in adjudicating the claim 
for service connection for PTSD and in fact appeared to 
adjudicate the claim on the merits.  The Board notes, 
somewhat curiously, that rating actions subsequent to the 
March 1994 decision, dated in August 1995, January 1996, June 
1996 and November 1996, considered the appellant's petitions 
to reopen his claim on the basis of finality of the March 
1994 decision.

Pursuant to 38 U.S.C.A. §§ 5108 and 7104(b), the Board has a 
legal duty to consider the new and material issue regardless 
of the RO's actions.  If the Board were to adjudicate the 
claim on its merits without resolving the new and material 
evidence issue, its actions would violate its statutory 
mandate.  See Barnett v. Brown, 8 Vet. App. 1 (1995); see 
also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (Board 
reopening is unlawful when new and material evidence has not 
been submitted).  Inasmuch as the Board must apply the laws 
and regulations governing finality and previously disallowed 
claims, the RO should do so, in the first instance, to avoid 
any prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Accordingly, this issue must be 
returned to the RO for consideration of the appellant's claim 
for service connection for PTSD based upon the finality of 
the prior RO decisions.

The Board also notes that the RO denied the appellant's 
claims for service connection for a heart murmur, 
hypertension, hepatitis C, and a pinched nerve in the left 
elbow on the basis that those claims were not well grounded.  
Significantly, however, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (enacted 
during the pendency of this appeal, as noted above), in part, 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
superceded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is now 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); see also Holliday v. Principi, No. 99-1788 (U.S. Vet. 
App. Feb. 22, 2001).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may aid in substantiating 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  VA is required 
to notify the claimant of the evidence necessary to complete 
the application for the benefit sought, as well as of its 
efforts to procure relevant evidence.  Moreover, required 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may aid in substantiating 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

The Board notes that the RO has not yet considered these 
claims for service connection in the context of the new law, 
nor has the appellant had an opportunity to prosecute these 
claims in that context.  Consequently, a remand will ensure 
due process of law, and avoid the possibility of prejudice.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  Furthermore, 
as indicated below, the Board determines that additional 
development is warranted with respect to these original 
claims for service connection.  

The Board also notes that the appellant is seeking a 
compensable rating for his service-connected tinea 
versicolor.  While no significant findings were noted when he 
was last examined by VA in January 1999, in view of the above 
and the fact that the last examination was approximately two 
years ago, the Board believes that an updated examination is 
necessary to provide a current record upon which to evaluate 
the nature and severity of the service-connected skin 
disorder.

Accordingly, the RO should arrange for the appellant to 
undergo VA examination to obtain nexus opinions as to the 
relationship between the appellant's active military service 
and any current heart disorder to include a murmur and 
hypertension, hepatitis C and a pinched nerve in the left 
elbow; and to obtain current findings relative to his 
service-connected skin condition.  The veteran is hereby 
notified that failure to report to any scheduled examination, 
without good cause, may well result in a denial of the claim.  
See 38 C.F.R. § 3.655 (2000).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.

Prior to arranging for the veteran to undergo any further 
examination, RO should ensure that all outstanding pertinent 
medical records, specifically from VA facilities or any other 
governmental entity(ies), are obtained and associated with 
the record.  The claims file reflects that the appellant has 
primarily received treatment at the Dorn Veterans' Hospital 
in Columbia, South Carolina, but has also received treatment 
at the Carl Vinson VA Medical Center in Chicago, Illinois; 
all outstanding medical records from those facilities must be 
obtained and associated with the record.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992). 

The RO should also obtain and associate with the record all 
outstanding medical records from any other source(s) or 
facility(ies) identified by the appellant or his 
representative, as well as undertake any other development 
and/or notification action deemed warranted by the record.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from the Dorn Veterans' 
Hospital in Columbia, South Carolina and 
the Carl Vinson VA Medical Center in 
Chicago, Illinois as well as from any 
other source(s) or facility(ies) 
identified by the appellant.  If any 
requested records are not available, or 
the search for such records otherwise 
yields negative results, the appellant and 
his representative should be notified of 
that fact and it should be noted in the 
claims file.  The appellant is also free 
to submit any pertinent medical or other 
records in his possession, and the RO 
should afford him the opportunity to do so 
before arranging for him to undergo 
examination.

2.  After associating with the claims 
file all outstanding records received 
pursuant to the above-requested 
development, the RO should arrange for 
the appellant to undergo appropriate VA 
examination(s) to obtain medical opinions 
as to the relationship between any 
current heart murmur, hypertension, 
hepatitis C and a pinched nerve in the 
left elbow and the appellant's military 
service, as well as to obtain appropriate 
findings pertaining to the current nature 
and severity of the appellant's service-
connected tinea versicolor.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
and be reviewed by each physician 
designated to examine the appellant.  All 
indicated studies and tests should be 
completed, and all clinical findings 
should be reported in detail.  

With respect to the disabilities for 
which service connection is sought, after 
examination of the appellant, review of 
his pertinent medical history, and 
consideration of sound medical 
principles, each examiner should offer an 
opinion as to whether it is at least as 
likely as not that any current heart 
murmur, hypertension, hepatitis C and a 
pinched nerve of the left elbow, if 
present, is the result of injury or 
disease incurred or aggravated during 
active military service.  

With respect to the appellant's service-
connected tinea versicolor, the examiner 
is requested to comment on the presence 
and extent of any exfoliation, exudation, 
and itching attributable to the tinea 
versicolor.

Each examiner should set forth all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, in a 
typewritten report.

3.  If the appellant fails to report to 
any scheduled examination(s), the RO 
should obtain and associate with the 
record any notice(s) of the examination(s) 
sent to the appellant.  

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

6.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the claims on appeal in 
light of all pertinent evidence of record 
and legal authority.  The claim for 
service connection for PTSD must be 
considered in light of the final rating 
decision dated in March 1994.  See 38 
C.F.R. § 3.156(a) (2000).  If the 
appellant fails to report for any 
scheduled examination(s), the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655, as appropriate.  The RO must 
provide adequate reasons and bases for 
its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in the REMAND.

7.  If any of the claims remaining on 
appeal continues to be denied, the 
appellant and his representative must be 
furnished a supplemental statement of the 
case and given an opportunity to submit 
written or other argument in response 
thereto before his claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 



